Citation Nr: 1325248	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for lichen simplex and follicular eczema for the period from June 12, 1995 to August 30, 2002.   
 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1985 and had a period of other than honorable service from June 1985 to April 1989.  

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  In a June 14, 2005 decision, the Board granted an increased 30 percent rating for the Veteran's service connected lichen simplex and follicular eczema for the period prior to August 30, 2002; and an increased 60 percent rating for the lichen simplex and follicular eczema for the period from August 30, 2002.   The Veteran did not appeal this decision.

2.  In May 2006, the Board denied the Veteran's motion for reconsideration.  The Veteran did not appeal this decision.


CONCLUSION OF LAW

The June 14, 2005 Board decision and May 2006 denial of reconsideration are final.  38 U.S.C.A. § 7104. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107, are not applicable to this appeal as it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

In a June 14, 2005 decision, the Board granted an increased 30 percent rating for the Veteran's service connected lichen simplex and follicular eczema for the period prior to August 30, 2002 and an increased 60 percent rating for the lichen simplex and follicular eczema for the period from August 30, 2002.  Along with this decision, the Veteran was provided with a notice of his rights to appeal.  In a subsequent June 24, 2005 rating decision, the RO implemented the Board decision by assigning the 30 percent rating from June 12, 1995 to August 30, 2002 and the 60 percent rating from August 30, 2002 to the present.  

In a July 2005 statement sent to the RO, the Veteran indicated that he desired to appeal the Board's June 14, 2005 decision.  He contended that he was eligible for a higher 50 percent rating for the lichen simplex and follicular eczema for the period from June 12, 1995 to August 30, 2002.  In an August 2005 response letter, the RO informed the Veteran that it was unclear from his statement whether he wanted to ask the Board for reconsideration of the June 14, 2005 decision or whether he wanted to appeal the decision to the Court of Appeals for Veterans' Claims (Court).  

In a statement received by the Board in January 2006, the Veteran clarified that he was seeking reconsideration of the June 14, 2005 Board decision.  In a May 2006 letter, the Board denied the Veteran's motion for reconsideration and informed him of his rights to appeal.  

In a February 2007 statement sent to the RO, the Veteran indicated that he was again requesting reconsideration of the Board's June 14, 2005 decision.  In a subsequent July 2007 statement, the Veteran indicated that he was filing a claim for "an earlier effective date for (the Board) decision dated June 14, 2005."   In the January 2008 decision, the RO denied entitlement to "an earlier effective date."  The Veteran subsequently perfected an appeal to the Board.  
The present appeal will be dismissed. Absent a successful motion for reconsideration, as here, if a claimant wishes to obtain an effective date earlier than that assigned in an RO or Board decision, the claimant must file a timely appeal as to that decision with the U.S. Court of Appeals for Veterans Claims (Court).  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). 

The Veteran's motion for reconsideration was denied, and that denial is final. 38 C.F.R. § 20.1001(c)(1). He apparently did not file a timely notice of appeal before the Court, and there has been no motion received by the Board based on clear and unmistakable error. Thus, these decisions concerning the effective dates are final and the only basis for challenging them is a motion for clear and unmistakable error.  Rudd, 20 Vet. App. 296, 299 (2006).  As no such motion has been filed, any claim for an earlier effective date must also be dismissed.


ORDER

The appeal is  dismissed.    
 


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


